Curia.

We do not view the matter in this light. The first order made pursuant to the statute had been disregarded: The 10 weeks advertisement was necessary to give the commissioner jurisdiction. Till this was done, he had no authority. and the second order was a nullity. The assignment must probably share the same fate, though it is not necessary to pass upon the effect of this ; and we must not be understood as doing so. We are not to be guided by a consideration of the embarrassment which may arise from that act.
Motion denied.